Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The election filed November 29, 2022, is acknowledged and has been entered.   Applicant has elected Group I, claims 1 and 3 and the species of: a PMA having two antigen recognition domains with the antigens being targeted of CD14 and CD16.  A PMA binding the antigen of CD10 has been rejoined.

2.	Claims 1, 3, 7-15, 17-20, 22-23 and 25-27 are pending in the application 

3.	Claims 7-15, 17-20, 22-23 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.

4.	Claims 1 and 3 are under examination.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, James (US 2003/0109813 A1).
With respect to the claims, Chen teaches an antibody that binds a target antigen conjugated to indocyanine green (ICG) (see paragraph 129).   
Therefore, the product of Chen is deemed to anticipate the claimed product absent a showing otherwise.   

7.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biel et al (WO 2017/031367 A1, IDS).
With respect to the claims, Biel et al teach an antibody that can be a bispecific antibody conjugated to indocyanine green (ICG) (see paragraphs 13-80).   Biel et al teach that the antigens targeted can be CD10 and CD14 (see paragraph 220).
Therefore, the products of Biel et al are deemed to anticipate the claimed products absent a showing otherwise.   

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al (WO 2017/031367 A1, IDS) and Chang et al (US 2016/0032003 A1).
With respect to the claims, Biel et al teach an antibody that can be a bispecific antibody conjugated to indocyanine green (ICG) (see paragraphs 13-80).   Biel et al teach that the antigens targeted can be CD10 and CD14 (see paragraph 220).
Chang et al teach bispecific antibodies that can bind to B cell antigens CD14 and CD16 for targeting B cells (see entire document, e.g., paragraphs 15, 106, 118, figures and examples).  Chang et al teach conjugating such antibodies to dyes for diagnosis and/or therapy (see paragraphs 72-74 and 196).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that targets CD14 and CD16 conjugated to ICG because the art recognized advantages in conjugating antibodies, including bispecific antibodies that bind to CD14 and CD16 with dyes such as ICG.  For example, such a product could be used in diagnostic and/or therapeutic methods of targeting B cells.  
Furthermore, as methods of making such antibody conjugates with known in the art as evidenced by the references, there was a reasonable expectation of success in making such products. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Conclusion
10.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 16, 2022